Citation Nr: 1534730	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-40 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disease.  

2.  Entitlement to service connection for lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to February 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 2005, the RO denied the Veteran's claims of entitlement to service connection for asbestosis, claimed as lung disease and entitlement to service connection for bronchitis.

2.  Evidence associated with the record since the RO's June 2005 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for lung disease. 

3.  The Veteran's lung disease, diagnosed primarily as chronic obstructive pulmonary disease (COPD), is the result of breathing particulate matter during his inservice work as a supervisory civil engineer on major construction projects.

CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for lung disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for lung disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Lung disease, diagnosed primarily as COPD, was incurred as the result of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of a claim for service connection.  In this case, however, the Board is taking action favorable toward the Veteran by granting his claim of entitlement to service connection for lung disease.  Any error in notifying or assisting the appellant in the development of that claim would be harmless, as it would pose no risk of prejudice to the Veteran.  

Analysis

The Veteran contends that his COPD is the result of breathing particulate matter during his supervisory work in service as a civil engineer on major construction projects.  The appeal will be granted.

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's original claim was initially denied by the RO in June 2005.  The evidence on file at that time included the Veteran's service treatment and personnel records; the report of a June 1969 VA examination; and records reflecting the Veteran's VA treatment from March 2003 thru June 2005.  The Veteran's efficiency reports showed that as a civil engineer in service, he supervised heavy construction projects.  

The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Accordingly, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).  

In September 2007, the Veteran filed an application to reopen his claim of entitlement to service connection for lung disease.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's June 2005 decision includes the transcript of his April 2015 hearing; a May 2015 statement from the Veteran's treating VA physician, the Chief of the Pulmonary Service at the Seattle VA Medical Center (MC); and a June 2015 statement from the Veteran's spouse.  During his hearing, the Veteran testified that near the end of his service, he had been treated for chronic bronchitis.  He acknowledged, however, that he had been unable to obtain reports of that treatment.  

The Veteran's spouse, who has been married to the Veteran since 1964, stated that during his military service, he had been assigned to refurbish base housing.  She noted that his team had reportedly torn out existing interior structures and replaced them with new flooring, walls, kitchens and utilities.  She also stated that the Veteran would come home work daily covered in dust and would later develop what they thought to be allergies.  She reported that they were subsequently told that the Veteran had bronchitis.  The Veteran's spouse noted that since the Veteran's separation from the service, he had been very sensitive to multiple substances and that he relied heavily on inhalants and oxygen therapy.  

The Veteran's spouse's statement tends to support the Veteran's contention that he had bronchitis in service and that his respiratory manifestations have been present since that time.  Such statement is considered competent, because the Veteran's wife is reporting facts that are observable by a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's treating VA physician states that he has been treating the Veteran since 2009 for severe COPD and its three components, a) chronic bronchitis, b) asthmatic bronchitis, and c) emphysema.  He noted that the Veteran's exposure to multiple substances in service contributed significantly to the most important component of the Veteran's COPD, chronic bronchitis.  The VA physician opined that the Veteran's occupational inhalation exposure over the years, particularly while in the military service, contributed significantly to his severe COPD and chronic bronchitis.  The VA physician acknowledged that the Veteran had a 30 pack year history of smoking from 1966 to 2000 but that the cumulative cigarette smoke exposure had been relatively mild compared to the severity of the Veteran's lung disease.  Therefore, he concluded that it was more probable than not that the Veteran's occupational exposure was a more important underlying cause of the Veteran's COPD.  

The additional evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in June 2005.  When considered with the evidence previously of record, it is not only sufficient to reopen the claim; it supports an allowance of the claim.  It effectively shows that the Veteran had COPD in service and that he has COPD currently.  The VA physician also provides probative evidence of a nexus between the two.  Thus, the Veteran meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's lung disease had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for lung disease, primarily diagnosed as COPD, is warranted.  




ORDER

Service connection for COPD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


